SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
278.2
CA 10-00872
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


EMMA HARTSOCK, INDIVIDUALLY AND AS TEMPORARY
GUARDIAN OF THE PERSON AND PROPERTY OF ROY A.
HARTSOCK, PLAINTIFF,

                     V                              MEMORANDUM AND ORDER

ROBERT T. SCACCIA, DEFENDANT-APPELLANT,
NASH-CAR SALES & SERVICE, E. DAVID NASHWINTER,
DEFENDANTS-RESPONDENTS,
JULIE’S SEABREEZE RESTAURANT, ET AL., DEFENDANTS.
(APPEAL NO. 2.)


LAW OFFICES OF TAYLOR & SANTACROSE, BUFFALO (DESTIN C. SANTACROSE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

DIXON & HAMILTON, LLP, GETZVILLE (MICHAEL B. DIXON OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Niagara County (Ralph
A. Boniello, III, J.), entered February 8, 2010. The order granted
the motion of defendants Nash-Car Sales & Service and E. David
Nashwinter for summary judgment dismissing defendant Robert T.
Scaccia’s cross claim against them.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Hartsock v Scaccia ([appeal No. 1] ___ AD3d
___ [May 6, 2011]).




Entered:   May 6, 2011                          Patricia L. Morgan
                                                Clerk of the Court